— In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered October 10, 1987, which granted the plaintiffs’ motion to amend the complaint.
*692Ordered that the order is affirmed, with costs.
It was not an improvident exercise of discretion for the Supreme Court to have granted leave to the plaintiffs to amend the complaint "by setting forth additional or subsequent transactions or occurrences” (CPLR 3025 [b]). The defendants did not demonstrate that the amendments were either patently without merit (see, Herrick v Second Cuthouse, 64 NY2d 692, 693; Norman v Ferrara, 107 AD2d 739, 740), or would be prejudicial (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23; Maddox v City of New York, 90 AD2d 535). The court also properly concluded that the original complaint gave "notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading” (CPLR 203 [e]) and, therefore, that the amendments were not time barred (see, Clarke v Government Employees Ins. Co., 83 AD2d 570). Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.